95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Charles BOYD, Defendant-Appellant.
No. 96-55288.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Charles Boyd, a federal prisoner, appeals the district court's denial of his 28 U.S.C. § 2255 habeas petition, which challenged his conviction for conspiracy to manufacture methamphetamine in violation of 21 U.S.C. § 846, and alternatively sought the return of his forfeited property.  In his appeal, Boyd contends that the Double Jeopardy Clause barred the civil forfeiture of his property.  Even assuming that the district court had jurisdiction to adjudicate Boyd's double jeopardy challenge to the civil forfeiture, his contention is precluded by the United States Supreme Court's decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3